Citation Nr: 0511453	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation, in excess of 20 percent, 
for a left wrist disability.

2.  Entitlement to an initial compensable evaluation for 
shell fragment wound scars of the right wrist and forearm.

3.  Entitlement to a compensable evaluation for shrapnel 
wound scar of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's service-connected left wrist disability 
affects his non-dominant upper extremity and is currently 
productive of impairment analogous to severe injury to Muscle 
Group XII due to pain and severe limitation of motion.

2.  A scar on the veteran's right wrist is superficial, is 
nontender, has an area less than 144 square inches, and does 
not limit the function of the wrist.

3.  The scars on the veteran's right forearm are superficial, 
nontender, have an area less than 144 square inches, and do 
not limit the function of the arm.

4.  A scar on the veteran's right first finger is 
superficial, is nontender, has an area less than 144 square 
inches, and does not limit the function of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a left 
(minor) wrist disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, Diagnostic Code 
5307 (2004).

2.  The criteria for a compensable rating for scar on the 
right first finger have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2004).

3. The criteria for a compensable rating for scar on the 
right wrist or right forearm have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2002, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the November 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
information describing the evidence or to send the evidence 
itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
November 2002 notice letter, which preceded the February 2003 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for shell fragment wound scars of the right wrist 
and forearm.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

With respect to the issues of entitlement to an evaluation, 
in excess of 20 percent, for a left wrist disability and 
entitlement to a compensable evaluation for shrapnel wound 
scar of the right index finger, the veteran is requesting a 
higher rating for an already established service-connected 
disability.  In this case, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  But the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  Thus, consideration of possible 
"staged" ratings on appeal from a rating that assigns an 
initial disability evaluation is not required for these 
issues.  See Fenderson, 12 Vet. App. at 126.

A.	Entitlement to an evaluation, in excess of 20 percent, 
for a left wrist disability

The veteran is seeking an increased evaluation for left wrist 
disability, currently at 20 percent, shell fragment wound 
scars of the right wrist and forearm, currently 
noncompensable, and shrapnel wound scar of the right index 
finger, currently noncompensable.  

In July 1970, the RO granted service connection for residuals 
of shrapnel wound to the right index finger and residuals of 
a fracture of the left wrist and assigned a noncompensable 
rating for each.  In April 1972, the RO granted an increase 
to 10 percent for residuals of old fracture to the left 
wrist, and in May 1989, the RO granted an increase to 20 
percent for po arthrodesis, excision of navicular of left 
wrist, residuals of fracture.  In February 2003, the RO 
granted service connection for shell fragment wound scars of 
the right wrist and forearm and assigned a noncompensable 
evaluation.  The February 2003 decision also continued the 
ratings for the left wrist and shrapnel wound scar of the 
right index finger disabilities.  The veteran submitted a 
timely notice of disagreement, an April 2003 statement of the 
case was issued, and the veteran submitted a timely VA Form 
9.

The veteran's left wrist disability is rated under Diagnostic 
Code 5299-5307.

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. The additional code is 
shown after the hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.

The first of the hyphenated diagnostic codes, 5299, indicates 
that the system being rated was the musculoskeletal system.  
There is no pre-designated code for rating the veteran's left 
wrist disability, therefore, the RO, following 38 C.F.R. § 
4.20, provided an analogous rating -- the "-5307" 
designation to indicate the most closely analogous injury.  

The February 2003 rating decision evaluated the veteran's 
left wrist disability under Diagnostic Code 5299-5307.  This 
code pertains to muscle injury to Muscle Group VII of the 
non-dominant upper extremity that refers to injury involving 
flexion of wrist and fingers and includes muscles arising 
from internal condyle of humerus: Flexors of the carpus and 
long flexors of fingers and thumb; pronator.  The next higher 
evaluation of 30 percent requires severe disability to the 
nondominant upper extremity.  This is the maximum rating 
contemplated by Diagnostic Code 5307.

At the VA examination in November 2002, the veteran reported 
increased pain in his left forearm over the years as well as 
increased pain with weather changes and with activity.  The 
veteran reported that could not lift with his left arm, that 
his left hand goes numb, and that he experienced decreased 
range of motion in the left wrist.  The veteran stated that 
the usual pain in his arm was a 7/10 in severity, but denied 
any significant flare-ups.  The veteran also reported 
stiffness and swelling of his forearm.  The veteran stated 
that he takes Celebrex which helps somewhat with the 
symptoms.  The examiner noted that the veteran is not 
currently employed and that he stated that the condition has 
minimal effect on his daily activity because he does not use 
his arm.

Physical examination of the left forearm revealed a slight 
swelling about the wrist joint.  The veteran demonstrated 3/5 
strength is his hands.  Range of motion exercises 
demonstrated dorsiflexion to 20 degrees, palmar flexion to 45 
degrees, ulnar deviation to 5 degrees, and radial deviation 
to 10 degrees.  The assessment was left forearm muscle injury 
status post arthrodesis, limited motion of the left wrist, 
and left wrist DJD per x-ray.

The Board notes that pain and limited motion are prominent 
features of the veteran's disability picture.  Accordingly, 
in the light of the aforementioned medical evidence, the 
Board finds that the disability picture presented by the 
record more closely approximates the criteria contemplated by 
the rating schedule for a 30 percent rating for severe 
impairment of Muscle Group VII.  See 38 C.F.R. § 4.7. 
Therefore, a 30 percent rating is warranted for a left 
(minor) wrist disability.   

Although a 40 percent rating is available under Diagnostic 
Code 4214 for ankylosis of the wrist, the evidence indicates 
that the veteran's wrist has range of motion and, therefore, 
is not ankylosed.

B.	Entitlement to an initial compensable evaluation for 
shell fragment wound scars of the right wrist and 
forearm and entitlement to a compensable evaluation for 
shrapnel wound scar of the right index finger

Noncompensable disability ratings have been assigned to the 
veteran's shell fragment wound scars of the right wrist and 
forearm under Diagnostic Code 7802 and shrapnel wound scar of 
the right index finger under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118, Schedule of ratings -- skin.  

Scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803 indicates that scars that are found to 
be superficial, unstable, warrant a 10 percent rating.

Diagnostic Code 7804 indicates that scars that are 
superficial, painful on examination warrant a 10 percent 
rating.

Diagnostic Code 7805 indicates other scars are rated based on 
limitation of the function of the affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below: 

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

At the VA examination in January 2003, the veteran reported 
decreased range of motion and constant pain in his hand, pain 
with changes in the weather, decreased strength, and 
decreased sensation of the hand.  The examiner noted that the 
veteran was right hand dominant.  Physical examination 
revealed multiple superficial scars.  

The first scar was noted to be located on the medial aspect 
of the right first finger.  It was approximately 1.5 cm, 
hypopigmented, and nontender.  The scar was smooth textured.  
There was no adherence to underlying skin, no ulceration or 
breakdown of the skin, no elevation of depression of the 
skin, no underlying tissue loss, no inflammation, edema or 
cheloid formation.  The examiner noted that the scar was 
minimally disfiguring and that there was no limitation of 
function by the scar.  In addition the veteran demonstrated 
full range of motion at the PIP and DIP joints.

The second scar, on the veteran's right wrist, was noted as a 
curvilinear scar, approximately 6-7 cm located on the dorsum 
of the right, wrist.  The scar had a smooth texture and was 
non-tender to palpation.  There was no adherence of 
underlying tissue, no ulceration or breakdown of the skin, no 
elevation or depression, no underlying tissue loss.  The 
examiner noted that the scar was minimally disfiguring and 
there was no loss of function.

Of the two other scars, located on the ventral aspect of the 
veteran's right forearm, one was 2 x 2 cm, nontender, and 
slightly hyperpigmented.  There was no adherence of 
underlying tissue.  The scar was slightly rough textured and 
slightly depressed.  There was minimal underlying tissue 
loss.  The examiner noted no limitation of function and no 
other abnormalities.  The other scar was approximately 3 x 4 
cm, nontender to palpation, and slightly hyperpigmented.  
There was no adherence of underlying tissue, no ulceration or 
breakdown of the skin.  The scar was slightly smooth textured 
and slightly depressed.  There was minimal underlying tissue 
loss.  The examiner noted no limitation of function by the 
scar.    

The assessment was right hand pain, right wrist pain, and 
multiple superficial, nontender scars.

In view of the above, a compensable evaluation under 
Diagnostic Code 7802 is not warranted as the veteran's scar 
area, for any of his scars evaluated in January 2003, was 
less than 144 square inches (929 cm).  A compensable 
evaluation is also not warranted under Diagnostic Code 7803 
as the veteran's scars have not been shown to be unstable or 
under 7804 as the veteran has not reported that his scars are 
painful.  As to Diagnostic Code 7805, the veteran has not 
been shown to have limitation of function of his right 
forearm, wrist, or index finger. 

The Board notes that there is no evidence of record that the 
veteran's disabilities cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 


ORDER

1.  Entitlement to an evaluation of 30 percent for a left 
wrist disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.

2.  Entitlement to an initial compensable evaluation for 
shell fragment wound scars of the right wrist and forearm is 
denied.

3.  Entitlement to a compensable evaluation for shrapnel 
wound scar of the right index finger is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


